Citation Nr: 0021642	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  96-17 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUES

Entitlement to service connection for a psychiatric 
disability, including an undiagnosed illness (UI) manifested 
by fatigue, memory loss, and profuse sweating.

Entitlement to service connection for hypertension.

Entitlement to service connection for heart disease, 
including an UI manifested by chest pain.

Entitlement to service connection for a GI (gastrointestinal) 
disorder, including an UI manifested by diarrhea.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and D.L.B. (comrade in the Persian Gulf War 
(PGW))


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had service in the U.S. Army National Guard, 
including a period of active service from December 1990 to 
October 1991.  He served in the Southwest Asia theater during 
the PGW from February 11 to August 31, 1991.

A January 1993 RO rating decision denied service connection 
for a psychiatric disability, including post-traumatic stress 
disorder (PTSD).  The veteran was notified of this 
determination in January 1993 and he did not appeal.

In 1994 and later years, the veteran submitted claims for 
service connection for various conditions and an application 
to reopen the claim for service connection for a psychiatric 
disability.  This appeal comes to the Board of Veterans' 
Appeals (Board) from April 1995 and later RO decisions that 
determined there was no new and material evidence to reopen 
the claim for service connection for a psychiatric 
disability, and that denied service connection for 
hypertension, heart disease, and an UI manifested by fatigue, 
memory loss, chest pain, profuse sweating, and diarrhea.

The Board finds that there is new and material evidence to 
reopen the claim for service connection for a psychiatric 
disability for the reasons noted below and has classified the 
issues as shown on the first page of this decision.  The only 
issue that the Board will consider on the merits in this 
decision is whether there is new and material evidence to 
reopen the claim for service connection for a psychiatric 
disability.  The other issues are  addressed in the remand 
section of this decision.



FINDINGS OF FACT

1.  By an unappealed January 1993 RO rating decision, service 
connection was denied for a psychiatric disability.

2.  Evidence received subsequent to the January 1993 RO 
rating decision is of such significance that it must be 
considered in order to fairly decide the merits of the claim.

3.  The veteran has submitted competent (medical) evidence 
showing the presence of a current psychiatric disability and 
linking some of his current psychiatric symptoms to service 
in the PGW.


CONCLUSIONS OF LAW

1.  The unappealed January 1993 RO rating decision, denying 
service connection for a psychiatric disability, is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (1999).

2.  New and material evidence has been received to reopen the 
claim for service connection for a psychiatric disability.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  The claim for service connection for a psychiatric 
disability is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).

Where a psychosis becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.307, 3.309 (1999).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign or expedition, the VA Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, condition or hardship of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reason for granting or denying 
service-connection in each case shall be recorded in full  
38 U.S.C.A. § 1154(b) (West 1991).

Since the veteran did not submit a timely substantive appeal 
to the January 1993 RO rating decision, denying service 
connection for a psychiatric disability, including PTSD, it 
is final with the exception that he may later reopen the 
claim if new and material evidence is submitted.   38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156(a), 20.1103.  The 
question now presented is whether new and material evidence 
has been submitted since the January 1993 RO rating to permit 
reopening of the claim.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  For evidence to be deemed new, it must not be 
cumulative or redundant; to be material, it must bear 
directly and substantially upon the specific matter under 
consideration (here, whether the veteran has a psychiatric 
disability that had its onset in service).  For evidence to 
be new and material it must be of such significance that, 
alone or with the other evidence of record, it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).  

Following the Federal Circuit's decision in Hodge, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, the Court) had the opportunity to discuss 
the relationship between determinations of new and material 
evidence to reopen and those of well-groundedness.  Elkins v. 
West, 12 Vet. App. 209 (1999).  The Court also noted that, in 
rejecting the Colvin reasonable-possibility-of-outcome-change 
test, Hodge effectively decoupled the existing relationship 
under the Court's case law between determinations of well-
groundedness and of new and material evidence to reopen.  
Prior to Hodge, no opinion of the Court ever suggested that 
evidence that was sufficient to reopen might not be 
sufficient to well ground a claim.  Moray v. Brown, 5 Vet. 
App. 211, 214 (1993) (quoting Gober v. Derwinski, 2 Vet. App. 
470, 472 (1992)) (new and material evidence "is, by its 
nature, well[]grounded"); Robinette v. Brown, 8 Vet. App. 
69, 76 (1995) (a lower evidentiary threshold is applicable to 
determining whether a claim is well grounded); Edenfield v. 
Brown, 8 Vet. App. 384, 390 (1995) (the difference, if any, 
between the evidence necessary to present a well-grounded 
("plausible") claim and that needed to satisfy the third 
new-and-material evidence requirement ("reasonable 
possibility") is slight).  Consequently, if upon remand the 
Board determines that new and material evidence has been 
presented, it next must determine, as part of its "review 
[of] the former disposition of the claim" under section 
5108, whether the veteran's claim, as then reopened, is well 
grounded in terms of all the evidence in support of the 
claim, generally presuming the credibility of that evidence.  

The evidence of record at the time of the January 1993 RO 
rating decision, denying service connection for a psychiatric 
disability, including PTSD, consisted of statements from the 
veteran to the effect that he had a psychiatric disability 
due to incidents in the PGW, and service, private, and VA 
medical records that did not show the presence of a PTSD and 
that did not show the presence of a psychiatric disability 
until after the veteran's active service and did not link 
this condition to an incident of service.

Since the January 1993 RO rating decision, various evidence 
has been submitted, including the June 1999 medical report of 
Dr. Widra to the effect that the veteran had the onset of 
psychiatric problems in service.  This report, hand-written 
on the veteran's VA Form 9, is deemed credible for the 
purpose of determining materiality and well-groundedness.  
The Board finds that this evidence is of such significance 
that it must be considered in order to fairly decide the 
merits of the veteran's claim for service connection for a 
psychiatric disability.  Hence, there is new and material 
evidence to reopen this claim.  38 C.F.R. § 3.156(a); Hodge, 
155 F. 3d 1356.

The threshold question now to be answered is whether the 
claim for service connection for a psychiatric disability is 
well-grounded; that is, whether there is evidence that shows 
the claim is plausible, meritorious on its own, or capable of 
substantiation.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  If the veteran has not 
presented such a claim, his appeal must, as a matter of law, 
be denied, and there is no duty on the VA to assist him 
further in the development of the claim.  Murphy at 81.  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  In a claim of service 
connection, this generally means that evidence must be 
presented which in some fashion links a current disability to 
a period of military service, or as secondary to a disability 
which has already been service-connected.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.310 (1999); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  "In 
order for a claim to be well-grounded, there must be 
competent evidence of current disability (a medical 
diagnosis) ...; of incurrence or aggravation of a disease or 
injury in service (lay or medical testimony), ...; and of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence)." Caluza v. Brown, 7 Vet. App. 
498 (1995).

In this case, the June 1999 medical report constitutes 
competent evidence showing the presence of the claimed 
disability and of a link between various psychiatric symptoms 
of the veteran to active service.  This evidence raises the 
reasonable possibility of a valid claim for service 
connection for a psychiatric disability.  Since the claim for 
service connection for a psychiatric disability is plausible, 
it is well grounded.


ORDER

New and material evidence having been received, the 
application to reopen the claim for service connection for a 
psychiatric disability is granted; evidence of a well 
grounded claim for service connection for a psychiatric 
disability having been received, the appeal is granted to 
this extent only.


REMAND

Because new and material evidence has been submitted to 
reopen the claim for service connection for a psychiatric 
disability and the claim is well grounded, VA has the duty to 
assist the veteran in the development of this claim and the 
RO must review the claim on the merits prior to appellate 
consideration of it.  Murphy, 1 Vet. App. 78; Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Since the RO last reviewed the issues in this case, new 
guidelines with regard to processing claims for service 
connection for UI's based on service in the PGW have been 
implemented.  The veteran should be given the benefits of 
these changes.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The veteran should be afforded a VA 
compensation examination focusing on his 
PGW UI claims, using the new guidelines 
set forth in the January 6, 1998, joint 
memorandum of the VA Under Secretaries 
for Benefits and Health, with particular 
attention to guideline # 7.  The 
examiners should express opinions as to 
the etiology of the veteran's conditions.  
These opinions should discuss medical 
principles as applied to the medical 
evidence in the veteran's case, including 
private medical reports received from 
Staunton Medical Associates, Inc. and Dr. 
Widra, in 1998 and 1999, respectively, 
linking some of the veteran's conditions 
to service in the PGW.  In order to 
assist the examiners in providing the 
requested information, the veteran's 
claims folder must be made available to 
them and reviewed prior to the 
examination.

2.  After the above development, the RO 
should review the issues listed on the 
first page of this decision, including a 
de novo review of the claim for service 
connection for a psychiatric disability.  
If action remains adverse to the veteran, 
an appropriate supplemental statement of 
the case should be sent to the veteran 
and his representative.  They should be 
afforded the opportunity to respond to 
the supplemental statement of the case 
before the file is returned to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals


 



